Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 7/5/2022, with respect to claims 1, 15, and 19  have been fully considered and are persuasive.  The rejection of claims 1, 15, and 19 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respect to the independent claims, no prior art fairly suggests or discloses the new limitation set forth on 7/8/2022. 
In regards to Claim 1, no prior art fairly suggests or discloses “two of the plurality of side walls are generally hexagonal shaped and are located opposite of each other, two of the plurality of side walls are generally rectangular shaped and are located opposite of each other”, in conjunction with the remaining elements. 
Dependent claims 2 and 6-14 are allowably by virtue of their dependency from claim 1.
In regards to Claim 15, no prior art fairly suggests or discloses “two of the plurality of side walls are generally hexagonal shaped and are located opposite of each other, two of the plurality of side walls are generally rectangular shaped and are located opposite of each other”, in conjunction with the remaining elements. 
Dependent claims 16-18 are allowably by virtue of their dependency from claim 15.
In regards to Claim 19, no prior art fairly suggests or discloses “wherein exactly two of the plurality of side walls are hexagonal shaped and are located opposite of each other, two of the plurality of side walls are rectangular shaped and are located opposite of each other”, in conjunction with the remaining elements. 
Dependent claim 20 is allowably by virtue of their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelnutt (U.S Publication 2014/0218859 A1) – Discloses a tank which holds a plurality of heat generating components submerged in a working fluid, wherein the tank has a top cover and a condenser to condense the vapor phase of the working fluid, but fails to disclose two of the plurality of side walls are generally hexagonal shaped and are located opposite of each other, two of the plurality of side walls are generally rectangular shaped and are located opposite of each other.
Wang (U.S Publication 2018/0279500 A9) – Discloses a rectangular tank having heat generating components submerged within a working fluid, and an evaporator and condenser combo protruding form the top cover, but fails to disclose two of the plurality of side walls are generally hexagonal shaped and are located opposite of each other, two of the plurality of side walls are generally rectangular shaped and are located opposite of each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835